Citation Nr: 0804443	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  01-09 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for diabetes mellitus with 
peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The appellant had active service from September 1971 to 
August 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an October 1999 rating decision by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appellant testified before the undersigned at a March 
2004 hearing in Las Vegas, Nevada.  A transcript of that 
hearing is of record.  

In an August 2004 decision, the Board denied the veteran's 
appeal for service connection for diabetes mellitus.  The 
veteran appealed that decision to the U. S. Court of Appeals 
for Veterans Claims (Court).  In February 2007, the Court 
issued a memorandum decision that vacated the Board's August 
2004 decision and remanded the matter to the Board for 
further action.


REMAND

In the Court's February 2007 memorandum decision, it noted 
that it was unclear as to whether VA had complied with its 
duty to assist the appellant in the development of his claim.  
Specifically, the memorandum decision indicated that during 
the appellant's March 2004 personal hearing, he reported that 
he had sought treatment for his diabetes mellitus at the 
United States Army Medical Dispensary in Wichita, Kansas 
shortly after his training in boot camp.  The Court noted 
that records were requested from the VA Medical Center in 
Wichita, Kansas and a negative response was received in April 
1999.  However, it was unclear as to the relationship (if 
any) between the VA Medical Center in Wichita, Kansas and the 
United States Army Medical Dispensary in Wichita, Kansas.  
The Court further found that the original request to the VA 
Medical Center was made in 1999, approximately five years 
prior to the appellant's testimony in March 2004 concerning 
treatment at the United States Army Medical Dispensary during 
service.  The Board's review of the claims folder has 
disclosed that service medical records from the United States 
Army Medical Dispensary in Wichita, Kansas are not of record.  
In light of this, the RO or the Appeals Management Center 
(AMC) should attempt to obtain these additional records.  See 
38 C.F.R. § 3.159(c)(2) and (3) (2007).

In addition, while this case is in remand status, the veteran 
should be provided all required notice.

Accordingly, this case is REMANDED to the RO or AMC in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the 
appellant and his representative the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), to include the notice 
specified by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he 
should submit any pertinent evidence in 
his possession.  

2.  The RO or the AMC should attempt to 
locate the appellant's service medical 
records from the United States Army 
Medical Dispensary in Wichita, Kansas 
from September 1971 to August 1972.  If 
necessary, it should request the 
appellant to provide a copy of any 
service medical records from the United 
States Army Medical Dispensary in 
Wichita, Kansas that he has in his 
possession.  It should undertake all 
indicated development to obtain any 
missing service medical records and it 
should do so until further efforts to 
obtain any relevant service medical 
records would be futile.

3.  The RO or the AMC should undertake 
any indicated development to obtain any 
other pertinent evidence identified but 
not provided by the appellant.  

4.  If the RO or the AMC is unable to 
obtain any such evidence, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of evidence.

5.  Thereafter, the RO or the AMC should 
review the claims folders and ensure 
that the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  The RO or the AMC should also 
undertake any other indicated 
development.

7.  Then, the RO or the AMC should 
readjudicate the issue on appeal based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted 
to the appellant's satisfaction, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond before the case 
is returned to the Board for further 
appellate action.
 
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



